    Case 1:20-cv-00347-JDL Document 1 Filed 09/24/20 Page 1 of 23                               PageID #: 1




                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE


HUNTER STEWART and NEHEMIAH
BROWN, on behalf of themselves and all
others similarly situated,
                                                      Civil Action No.
                        Plaintiffs

        v.
                                                      CLASS ACTION COMPLAINT
UNIVERSITY OF MAINE and THE
UNIVERSITY OF MAINE SYSTEM,

                        Defendants,                   JURY TRIAL DEMANDED




        Plaintiffs HUNTER STEWART and NEHEMIAH BROWN (“Plaintiffs”), by and

through the undersigned counsel, bring this class action against Defendant UNIVERSITY OF

MAINE, located in Orono, Maine (“UM,” the “University,”) and Defendant THE UNIVERSITY

OF MAINE SYSTEM (“Maine System,” along with the University collectively “Defendants”),

and allege as follows based upon information and belief, except as to the allegations specifically

pertaining to them, which are based on personal knowledge.

                                      NATURE OF THE ACTION

        1.       This is a class action lawsuit on behalf of all persons who paid tuition and/or fees

to attend UM and other universities within the Maine System (“Universities”)1 for an in person,

hands-on educational services and experiences for the semesters or terms affected by

1
 The Maine System includes the University of Maine, University of Maine at Augusta, University of Maine at
Farmington, University of Maine at Fort Kent, University of Maine at Machias; University of Maine at Presque Isle,
and the University of Southern Maine.


                                                        1
  Case 1:20-cv-00347-JDL Document 1 Filed 09/24/20 Page 2 of 23                    PageID #: 2




Coronavirus Disease 2019 (“COVID-19”), including the Spring 2020 term or semester, and had

their course work moved to online only learning.

       2.      Such individuals, including the Plaintiffs, paid all or part of the tuition for an

average semester that was approximately $4,800.00 for in-state undergraduate students and

mandatory fees, including the “Unified Fee” of $1,031 per semester, a student activity fee of

$41.83 per semester, a recreation center fee of $146, and others associated with services the

University agreed to provide (“Mandatory Fees”).

       3.      Under the direction and supervision of the Maine System, students at other

Universities similarly paid tuition at different required rates and paid Mandatory Fees.

       4.       UM and the Universities within the Maine System have not refunded any

amount of the tuition or any of the Mandatory Fees, even though it has implemented online

distance learning starting on March 23, 2020.

       5.      Because of the Universities’ response to the COVID-19 pandemic, on or about

March 23, 2020, the Universities stopped providing the services or facilities the Mandatory Fees

were intended to cover.

       6.      According to a Public Release on March 11, 2020: “The University of Maine

System will transition all of its in class academic programming to distance modalities when

classes resume March 23 following spring break. The universities will also be notifying on-

campus residential students to make plans to depart campus by Sunday, March 22, with personal

and educational belongings necessary to complete their semester requirements remotely.”

       7.      The Universities uniformly responded to COVID-19 under the direction, policies,

and control of the Maine System.

       8.      The Universities’ failure to provide the services, for which tuition and the



                                                 2
     Case 1:20-cv-00347-JDL Document 1 Filed 09/24/20 Page 3 of 23                      PageID #: 3




Mandatory Fees were intended to cover since approximately March 23, 2020, is a breach of the

contracts and breach of the covenant of good faith and fair dealing between the Universities and

Plaintiffs and the members of the Class and is unjust.

           9.       In short, Plaintiffs and the members of the Class have paid for tuition for a first-

rate education and an on-campus, in-person educational experiences, and all the benefits offered

by a first-rate university.

           10.      Instead of receiving such benefits, Plaintiffs were provided a materially deficient

and insufficient alternative, and those alternatives constitute a breach of the contracts entered

into by Plaintiffs and the Class with the Universities.

           11.      As to the Mandatory Fees, Plaintiffs and the Class have paid fees for services and

facilities which are simply not being provided. This failure also constitutes a breach of the

contracts entered into by Plaintiffs and the Class with the Universities.

           12.      The Mandatory Fees charged by the University include an activity fee, a

recreation fee, and a unified fee.

           13.      The University has promoted and marketed that these Mandatory Fees are

associated with specific services that the University provides. For example, the University

represents that:

                 a. “[A]ctivity fee funds are used by the Student Government association to support

                    various activities.”2

                 b. The Recreation Center Fee includes among other things “access to the Student

                    Recreation and Fitness Center and The Maine Bound Adventure Center. This fee

                    also includes unlimited Level 1 adult group exercise classes, Intramural Sports


2
    https://umaine.edu/bursar/tuition-and-fees/university-fees/


                                                             3
     Case 1:20-cv-00347-JDL Document 1 Filed 09/24/20 Page 4 of 23                      PageID #: 4




                   and Sport Club participation. Also included are reduced program fees for

                   specialty fitness programs, Maine Bound Trips and courses, equipment rental, and

                   other programs.”3

                c. The Unified Fee is charged for the purpose of replacing “individual course and

                   lab fees… covers fixed costs of providing educational and student services not

                   directly related to course instruction. The areas supported included, but not

                   limited to student services…, the operation of facilities such as the student

                   centers, and student-utilized, instruction-related technologies.”4

          14.      Plaintiffs and the Class have been deprived of access to these facilities and

services as a result of Defendants’ response to the Coronavirus.

          15.      Plaintiffs seek, for themselves and Class members, the Universities’ disgorgement

and return of the pro-rated portion of its tuition and Mandatory Fees, proportionate to the amount

of time in the respective semesters when the Universities closed and switched to online only

learning.

          16.      Plaintiffs seek for themselves and Class members protections including injunctive

and declaratory relief protecting Class Members for paying the full cost of tuition and fees

during the pendency of the pandemic in light of the educational services, opportunities, and

experiences Defendants can actually safely provide.

          17.      Defendants are obligated to uphold the Maine and United States Constitution.

          18.      By denying in-person learning and on-campus benefits and opportunities,

Defendants have violated the Maine Constitution, Article I, § 6-A and Article I, § 21 and the

United States Constitution’s Fifth and Fourteenth Amendments.

3
    Id.
4
    Id.


                                                     4
  Case 1:20-cv-00347-JDL Document 1 Filed 09/24/20 Page 5 of 23                    PageID #: 5




       19.     Plaintiffs and members of the Class are entitled to a pro-rated refund of tuition

and Mandatory Fees for the duration of the Universities’ COVID-19 related closures for the in-

person education and on-campus services and opportunities that Plaintiff and members of the

Class have been denied.

                                             PARTIES

       20.     Plaintiff Hunter Stewart was an undergraduate student at UM during the Spring

2020 semester. UM charged Plaintiff approximately $17,586.00 in out-of-state tuition and more

than $1,500 in fees, including $1,031.00 as a unified fee, $146 as a recreation fee, $41.83 as a

student activity fee, and other fees for the Spring 2020 semester. Plaintiff Hunter Stewart also

enrolled during the Summer 2020 semester.

       21.     Plaintiff Stewart is a resident of Chicago, Illinois.

       22.     Plaintiff Stewart paid tuition and fees for in-person educational services,

experiences, opportunities, and other related collegiate services. Plaintiff Stewart has not been

provided a pro-rated refund of the tuition for his in-person classes that were discontinued and

moved online, or the Mandatory Fee he paid after the Universities’ facilities were closed and

events were cancelled.

       23.     Plaintiff Nehemiah Brown was an undergraduate student at UM during the Spring

2020 semester while majoring in finance and management, with an expected graduation date of

Spring 2022. UM charged Plaintiff approximately $4,800 in tuition and more than $1,500 in fees

for the Spring 2020 semester, including a $1,030 unified fee, and a $53 student activity fee.

       24.     Plaintiff Brown is a resident of Orono, Maine.

       25.     Plaintiff Brown paid tuition and fees for in-person educational services,

experiences, opportunities, and other related collegiate services. Plaintiff Brown has not been



                                                  5
  Case 1:20-cv-00347-JDL Document 1 Filed 09/24/20 Page 6 of 23                   PageID #: 6




provided a pro-rated refund of the tuition for his in-person classes that were discontinued and

moved online, or the Mandatory Fee he paid after the Universities’ facilities were closed and

events were cancelled.

        26.     Defendant UM is a public research university in Orono, Maine that was opened in

1865. UM is the flagship university of the Maine System and is a land, sea, and space grant

institution.

        27.     UM has an enrollment of more than 11,000 students and it offers approximately

90 majors for undergraduate students, as well as a number of graduate programs.

        28.     Defendant Maine System is a network of public universities in the state of Maine,

created by the legislature in 1968, with an enrollment of more than 34,000 students.

        29.     The Maine System operates and manages its member Universities, including UM,

University of Maine at Augusta, University of Maine at Farmington, University of Maine at Fort

Kent, University of Maine at Machias, University of Maine at Presque Isle, and the University of

Southern Maine.

        30.     The Maine System is operated and controlled by the Board of Trustees that

consists of 16 members that are appointed by the Governor of Maine and approved by the Maine

Legislature.

        31.     The Universities’ undergraduate and graduate programs includes students from

many, if not all, of the states in the country.

        32.     The flagship campus is located in Orono, Maine.

        33.     Defendants are all citizens of Maine.

                                  JURISDICTION AND VENUE

        34.     This Court has jurisdiction over the action pursuant to 28 U.S.C. § 1332(d)(2)(A),



                                                  6
  Case 1:20-cv-00347-JDL Document 1 Filed 09/24/20 Page 7 of 23                     PageID #: 7




as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

as defined below, is a citizen of a different state than Defendants, there are more than 100

members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of

interest and costs.

       35.     This court has personal jurisdiction over Defendants because Defendants

maintains its principal place of business in this District.

       36.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendants

operate their headquarters within this district.

                                  FACTUAL ALLEGATIONS.

       37.     Plaintiffs and Class Members attended UM and the Universities during the Spring

2020 semester by paying tuition and the Mandatory Fees. The Spring 2020 semester started on

January 21, 2020 and were scheduled to end on or around May 1, 2020.

       38.     Tuition at the UM for the Spring 2020 semester was approximately $4,800 for in-

state undergraduate students, and between $17,586.00 for out-of-state undergraduate students.

Fees at UM for the Spring 2020 semester included a “Unified Fee” of $1,031, a student activity

fee of $41.83, a recreation center fee of $146, and various other fees associated with services that

UM provided.

       39.     Upon information and belief, a similar payment structure was utilized for

Universities and students under the control of Defendants within the Maine System including the

payment of tuition and Mandatory Fees.

       40.     Plaintiffs and the members of the Class paid tuition for the benefit of on-campus

live interactive instruction and an on-campus educational experience throughout the semesters.

       41.     Plaintiffs and UM entered into a contractual agreement where Plaintiffs would



                                                   7
   Case 1:20-cv-00347-JDL Document 1 Filed 09/24/20 Page 8 of 23                     PageID #: 8




provide payment in the form of tuition and fees and Defendants, in exchange, would provide in-

person educational services, experiences, opportunities, and other related services.

        42.     The terms of the contractual agreement were set forth in publications from the

Universities, including UM’s website and marketing materials, the application for admission

submitted by Plaintiffs and Class Members, and the acceptance letters received by Plaintiffs and

Class Members.

        43.     Under the direction of the Board of Trustees and the Maine System, Plaintiffs and

putative class members entered into similar, if not the same exact, agreements as set forth in

these materials with the Universities.

        44.     Prior to Plaintiffs’ enrollment, the Universities highlighted in marketing materials,

advertisements, and other documents that in-person educational opportunities, experiences, and

services were invaluable to Plaintiffs’ educational experiences.

        45.     Plaintiffs made payments to the Universities based on promises made by UM in

those documents in lieu of receiving education at other universities or academic institutions.

        46.     Under the direction of the Board of Trustees and the Maine System, Plaintiffs and

putative class members received similar materials and documents related to the educational

services being offered at the Universities.

        47.     On March 11, 2020, the University announced that all in-person classes were to

be moved online beginning on March 23,2020.

        48.     Throughout March 2020, the University made public announcements adjusting

educational services and opportunities that affected Plaintiffs.

        49.     The Universities did not hold any in-person classes from March 23, 2020. All

classes during that time were only been offered in a remote online format with no in-person



                                                  8
  Case 1:20-cv-00347-JDL Document 1 Filed 09/24/20 Page 9 of 23                   PageID #: 9




instruction or interaction.

       50.     Many of the services for which the Mandatory Fees were assessed were also

terminated or cancelled at or about this time, such as access to Universities’ health and wellness

facilities, programs or services; fitness facilities; student events or sports; and an in-person

commencement.

       51.     None of the Universities, including UM, have provided reimbursement or refund

information regarding tuition or the Mandatory Fees.

       52.     Students attending the Universities, including UM, during the Spring 2020

semester and other semesters impacted by COVID-19 did not choose to attend an online only

institution of higher learning, but instead chose to enroll in the Universities’ in-person

educational programs – with the understanding that the Universities would provide in person

educational opportunities, services, and experiences.

       53.     On its website, UM markets the University’s on-campus experience and

opportunities as a benefit to students.

       54.     For example, the University provided students, like Plaintiffs, with materials that

reflected the following on-campus services, experiences, and opportunities:




                                                9
Case 1:20-cv-00347-JDL Document 1 Filed 09/24/20 Page 10 of 23   PageID #: 10




                                    10
Case 1:20-cv-00347-JDL Document 1 Filed 09/24/20 Page 11 of 23                      PageID #: 11




       55.     The Universities within the Maine system market similar on-campus experiences

and opportunities as “offers,” made to students.

       56.     The online learning options being offered to the Universities’ students are sub-par

in practically every aspect as compared to what the educational experience afforded Plaintiffs

and the members of the Class once was.

       57.     Students within the Maine System, like Plaintiffs, have been deprived of the

opportunity for collaborative learning and in-person dialogue, feedback, and critique.

       58.     Access to facilities such as libraries, laboratories, computer labs, recitations, and

study rooms, are integral to a college education.

       59.     Access to activities offered by campus life fosters intellectual and academic

development and independence, and networking for future careers.

       60.     The Universities priced the tuition and Mandatory fees based on the in person

educational services, opportunities and experiences it was providing on campus.

       61.     The Maine System and the Universities have not made any refund of any portion

of the tuition Plaintiffs and the members of the Class paid for the semesters affected by Covid-

                                                   11
Case 1:20-cv-00347-JDL Document 1 Filed 09/24/20 Page 12 of 23                         PageID #: 12




19, and they have offered no discount, rebates, or refunds going forward.

           62.     The Universities have not refunded any portion of the Mandatory Fees it collected

from Plaintiffs and the members of the Class for the affected semester even though it closed or

ceased operating the services and facilities for which the Mandatory Fees were intended to pay.

           63.     Plaintiffs and the Class members are therefore entitled to a pro-rated refund of the

tuition and Mandatory Fees they paid for the Spring 2020 semester for the remaining days of that

semester after classes moved from in-person to online and facilities were closed, as well as for

other semesters impacted by COVID-19.

           64.     Defendants’ practice of failing to provide reimbursements for tuition and

Mandatory Fees despite the diminished value of the education and other experiences that it

provided, and the reduced benefits associated with the fees, as alleged herein, violates generally

accepted principles of business conduct.

           65.     Prior to bringing this action, on September 14, 2020, Plaintiffs served a Notice of

Claim to the Defendants including the University of Maine System and the Office of the

Attorney General on behalf of themselves and the Class as defined herein pursuant to Title 14

M.R.S.A. § 8107(3).

           66.     Plaintiffs fully expects Defendants to reject the claims set forth in the Notice of

Claim as the University has already made its determination to not refund any tuition or

Mandatory Fees. Plaintiffs note that the University website offers pro-rated refunds only for costs

associated with room and board to students who were forced to move off campus due to

COVID-19.5

                                    CLASS ACTION ALLEGATIONS


5
    https://umaine.edu/stuaid/financialaidcoronavirus/


                                                         12
Case 1:20-cv-00347-JDL Document 1 Filed 09/24/20 Page 13 of 23                        PageID #: 13




        67.      Plaintiffs bring this case individually and, pursuant to Rule 23 of the Federal

Rules of Civil Procedure, on behalf of the class defined as:

              All persons who paid tuition and/or the Mandatory Fees for a student to attend
              in-person class(es) during the Spring 2020, or any other semester affected by
              Covid-19 at the Universities within the Maine System, including UM, but had
              their class(es) moved to online only learning (the “Class”).

        68.      Plaintiffs reserves the right to modify or amend the definition of the proposed

Classes if necessary before this Court determines whether certification is appropriate.

        69.      This action has been brought and may properly be maintained on behalf of the

Class proposed herein under the criteria of Rule 23 and other statutes and case law regarding

class action litigation.

        70.      The Class is so numerous that joinder of all members is impracticable. Although

the precise number of Class members is unknown to Plaintiffs, the Maine System reportedly has

a total of more than 34,000 undergraduate and graduate students were enrolled during 2019-2020

school year at the Universities.

        71.      The names and addresses of all such students are known to the Universities and

can be identified through the Universities’ records. Class members may be notified of the

pendency of this action by recognized, Court-approved notice dissemination methods, which

may include U.S. Mail, electronic mail, Internet postings, and/or published notice.

       72.       The questions here are ones of common or general interest such that there is a

well-defined community of interest among the class members. These questions predominate

over questions that may affect only individual members of the classes because the Universities

have acted on grounds generally applicable to the classes. Such common legal or factual

questions include, but are not limited to:

              a. Whether the Universities accepted money from Plaintiffs and the Class members

                                                  13
Case 1:20-cv-00347-JDL Document 1 Filed 09/24/20 Page 14 of 23                      PageID #: 14




                  in exchange for the promise to provide an in-person and on-campus live

                  education, as well as certain facilities and services throughout the semesters

                  affected by Covid-19;

             b.   Whether Defendants breached its contracts with Plaintiffs and the members of the

                  Class by failing to provide them with an in-person and on-campus live education

                  after March 23, 2020;

             c. Whether Defendants breached its contracts with Plaintiffs and the Class by failing

                  to provide the services and facilities to which the Mandatory Fees pertained after

                  mid-March 2020; and

             d. Whether Defendants complied with Constitutional requirements for seizing and

                  retaining private property of the Plaintiffs and the Class;

             e. Whether Defendants afforded Plaintiffs and Class members notice and due

                  process before seizing and retaining their property;

             f. Whether Defendants breached the covenant of good faith and fair dealing with

                  Plaintiffs and the members of the Class by failing to provide them with an in-

                  person and on-campus live education after March 23, 2020;

             g. Whether Defendants breached the covenant of good faith and fair dealing with

                  Plaintiffs and the members of the Class by failing to provide the services and

                  facilities to which the Mandatory Fees pertained after mid-March 2020;

             h. The amount of damages and other relief to be awarded to Plaintiffs and the Class

                  members.

       73.        Plaintiffs’ claims are typical of the claims of the members of the Class because

Plaintiffs and the other Class members each contracted with Defendants for it to provide an in-



                                                    14
Case 1:20-cv-00347-JDL Document 1 Filed 09/24/20 Page 15 of 23                        PageID #: 15




person and on-campus live education for the tuition they paid and the services and facilities for

the Mandatory Fee that they paid, that the Universities stopped providing in mid-March.

       74.       Plaintiffs are more than adequate class representative. In particular:

             a) Plaintiffs are committed to the vigorous prosecution of this action on behalf of
                themselves and all others similarly situated and has retained competent counsel
                experienced in the prosecution of class actions and, in particular, class action
                litigation;

             b) because their interests do not conflict with the interests of the other Class
                members who they seek to represent;

             c) they anticipate no difficulty in the management of this litigation as a class action;
                and

             d) Plaintiff’s legal counsel has the financial and legal resources to meet the
                substantial costs and legal issues associated with this type of litigation.

       75.       Class members’ interests will be fairly and adequately protected by Plaintiffs and

their counsel.

       76.       It is impracticable to bring members of the Classes individual claims before the

Court. Class treatment permits a large number of similarly situated persons or entities to

prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of evidence, effort, expense, or the possibility of inconsistent or

contradictory judgments that numerous individual actions would engender. The benefits of the

class mechanism, including providing injured persons or entities with a method for obtaining

redress on claims that might not be practicable to pursue individually, substantially outweigh any

difficulties that may arise in the management of this class action. A class action is superior to

other available methods for the fair and efficient adjudication of this litigation. The damages or

financial detriment suffered by individual Class members are relatively small compared to the

burden and expense of individual litigation of their claims against the Universities. It would,

                                                  15
Case 1:20-cv-00347-JDL Document 1 Filed 09/24/20 Page 16 of 23                      PageID #: 16




thus, be virtually impossible for the Class, on an individual basis, to obtain effective redress for

the wrongs committed against them. Furthermore, individualized litigation would create the

danger of inconsistent or contradictory judgments arising from the same set of facts.

Individualized litigation would also increase the delay and expense to all parties and the court

system from the issues raised by this action. By contrast, the class action device provides the

benefits of adjudication of these issues in a single proceeding, economies of scale, and

comprehensive supervision by a single court, and presents no unusual management difficulties

under the circumstances.

                                 FIRST CAUSE OF ACTION
                                 BREACH OF CONTRACT
                             (On Behalf of Plaintiffs and the Class)

          77.   Plaintiffs repeats and re-alleges the factual allegations above, as if fully alleged

herein.

          78.   Plaintiffs bring this claim individually and on behalf of the members of the Class.

          79.   In return for payment of Universities tuition and the Mandatory Fees for the

Spring 2020 semesters, the Universities agreed to, among other things, provide an in-person and

on-campus live education as well as the services and facilities to which the Mandatory fees they

paid pertained throughout those semesters. As a result, Plaintiffs and each member of the Class

entered into a binding contract with the Universities.

          80.   UM has held that its in-person educational opportunities, experiences, and

services are of substantial value.

          81.   UM has agreed to provide in-person educational opportunities, experiences, and

services to enrolled students.

          82.   UM has promoted its in-person educational services as being valuable to students’



                                                 16
Case 1:20-cv-00347-JDL Document 1 Filed 09/24/20 Page 17 of 23                      PageID #: 17




educational experiences and their development.

       83.       In marketing materials and other documents provided to the Named Plaintiff,

Defendant UM promoted the value of the in-person education experiences, opportunities, and

services that Defendant provided.

       84.       Defendants “offered” these educational experiences, opportunities, and services.

       85.       Defendants provided Plaintiffs with an acceptance letter that the Named Plaintiffs

accepted based on the promise of in-person educational experiences, opportunities, and services

that Defendants would provide.

       86.       The Universities has breached its contract with Plaintiffs and the Class by failing

to provide the promised in-person and on-campus live education as well as the services and

facilities to which the Mandatory Fees pertained throughout the semesters affected by Covid-19,

yet has retained monies paid by Plaintiffs and the Class for a live in-person education and access

to these services and facilities during these semesters.

       87.       Plaintiffs and the members of the Class have therefore been denied the benefit of

their bargain.

       88.       Plaintiffs and members of the putative Class have performed all of the obligations

on them pursuant to their agreement – including by making such payments or securing student

loans or scholarships to pay for such education.

       89.       Plaintiffs and the members of the Class have suffered damage as a direct and

proximate result of the Universities’ breach in the amount of the prorated portion of the tuition

and Mandatory Fee they each paid during the portion of time the semesters affected by Covid-19

in which in-person classes were discontinued and facilities were closed by the Universities.

       90.       The Universities should return such portions of the tuition and Mandatory Fee to



                                                   17
Case 1:20-cv-00347-JDL Document 1 Filed 09/24/20 Page 18 of 23                       PageID #: 18




Plaintiffs and each Class Member.

                           SECOND CAUSE OF ACTION
                VIOLATION OF THE TAKINGS CLAUSE - 42 U.S.C. § 1983
                        (On Behalf of Plaintiffs and the Class)

          91.   Plaintiffs repeats and re-alleges the factual allegations above as if fully set forth

herein.

          92.   Plaintiffs brings this claim individually and on behalf of the members of the

Class.

          93.   The Takings Clause of the Fifth Amendment provides property shall not “be taken

for public use, without just compensation.” U.S. Const. amend. V. The Takings Clause is made

applicable to the states through the Fourteenth Amendment. See U.S. Const. amend. XIV; Murr

v. Wisconsin, 137 S. Ct. 1933, 1942, 198 L. Ed. 2d 497 (2017) (citing Chicago, B. & Q.R. Co. v.

Chicago, 166 U.S. 226, 17 S.Ct. 581, 41 L.Ed. 979 (1897)). Thus, the Takings Clause of the U.S.

Constitution prohibits states, and state agencies like the Universities, from taking private

property for public use without just compensation.

          94.   Takings claims may properly be brought against state agencies (such as the

Universities) and are not barred by sovereign immunity.

          95.   Common law has recognized that there is a property right by an owner in funds

held in an account managed by another. Here, the Universities received payments of tuition and

Mandatory Fees from private citizens, as consideration for the benefit of receiving in-person

course instruction and other on-campus benefits – the funds are thus private in nature but held by

a public entity. Plaintiffs and the members of the Class have a protected property right in all

sums they paid to the Universities.

          96.   Defendants violated the Takings Clause by failing to return to Plaintiffs and the



                                                 18
Case 1:20-cv-00347-JDL Document 1 Filed 09/24/20 Page 19 of 23                      PageID #: 19




other members of the Class that portion of the tuition and Mandatory Fees for which they

received nothing, or significantly less, than what they bargained for in return. Neither Plaintiffs

nor the other Class members have made a knowing and voluntary waiver of their constitutional

right under the Fifth Amendment to be paid just compensation for the taking of their property

right in those funds.

          97.    Thus, Plaintiffs and the Class are entitled to just and reasonable compensation for

the taking of their property.

                                   THIRD CAUSE OF ACTION
                                 DUE PROCESS – 42 U.S.C. § 1983
                                (On Behalf of Plaintiffs and the Class)

          98.    Plaintiffs repeats and realleges the factual allegations above, as if fully alleged

herein.

          99.    Plaintiffs brings this claim individually and on behalf of the members of the

Class.

          100.   Government actors must provide adequate due process procedures when

depriving citizens of protected property interests. U.S. Const. amend. XIV.

          101.   The due process clause of the U.S. Constitution prohibits the State of Maine and

the governmental agencies that it forms, such as the Universities, from depriving citizens of a

protected property interest without due process of law.

          102.   Plaintiffs and the Class members had a constitutionally protected property interest

in the tuition and Mandatory Fees they paid for in-person education and on-campus services and

opportunities but were denied due to the COVID-19 pandemic.

          103.   Defendants took action affecting Plaintiffs and the other Class members’

constitutionally protected property interest by retaining amounts from Plaintiff’s and the other



                                                  19
Case 1:20-cv-00347-JDL Document 1 Filed 09/24/20 Page 20 of 23                         PageID #: 20




Class members’ payment of tuition and Mandatory Fees.

       104.     Defendants deprived Plaintiffs and the other Class members of their protected

property interests without due process of law by, for example:

               i.         Failing to provide timely notice to Plaintiffs and the other members of the
                 Class, whose identity and contact information Defendants either knew, or by
                 exercise or reasonable diligence should have known, of the refundable nature of
                 the tuition and Mandatory Fees;

              ii.         Failing to design and implement criteria by which the tuition and
                 Mandatory Fees can be refunded to Plaintiffs and the other members of the Class
                 in light of the action by the Universities to cease or severely limit all on-campus,
                 in-person classes and activities due to the COVID-19 pandemic; and

              iii.         Failing to design and implement a mechanism by which Plaintiffs and the
                  other members of the Class can obtain a refund of the tuition in light of the action
                  by the Universities to cease or severely limit all on-campus, in-person classes and
                  activities due to the COVID-19 pandemic.

       105.     Defendants’ failure to comply with the requirements of due process has resulted

in substantial detriment to the Plaintiffs and the Class.


                                FOURTH CAUSE OF ACTION
                                   UNJUST ENRICHMENT
                              (On Behalf of Plaintiffs and the Class)

       106.     Plaintiffs incorporates the allegations by reference as if fully set forth herein.

       107.     By paying the Universities tuition and the Mandatory Fees for the Spring 2020

semester, the Universities agreed to, among other things, provide an in-person and on-campus

live education as well as the services and facilities to which the Mandatory Fees they paid

pertained throughout that semester.

       108.     Defendants has retained the benefits of the amount of tuition and fees that

Plaintiffs have provided – without providing the benefits that Plaintiffs are owed.

       109.     For example, Defendants failed to provide Plaintiffs and Class Members access to



                                                  20
Case 1:20-cv-00347-JDL Document 1 Filed 09/24/20 Page 21 of 23                       PageID #: 21




on-campus facilities after March 23, 2020. Yet Defendants assessed Plaintiffs with tuition and

fees that covered the cost of upkeep and maintenance of such facilities, services, costs, and

expenses.

       110.    Plaintiffs were not able to access such facilities or services remotely.

       111.    Plaintiffs paid tuition and Mandatory Fees with the expressed understanding that

such costs included the in-person classes, services, opportunities, and experiences that UM has

previously marketed, promoted, or made available prior to Covid-19.

       112.    Defendants have been unjustly enriched by Plaintiff’s payment of tuition and fees.

       113.    Despite not being able to provide such services, UM failed to provide

reimbursements for tuition and fees despite the diminished value of the education and other

experiences that it provided, and the reduced benefits associated with the fees.

       114.    Plaintiffs and members of the putative Classes have sustained monetary damages

as a result of each of Defendants’ breaches of the covenant of good faith and fair dealing.



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully requests that judgment be entered in favor of

Plaintiffs and the Class against Defendants as follows:

               (a)     For an order certifying the Class under Maine law and naming Plaintiffs as

                       representative of the Class and Plaintiff’s attorneys as Class Counsel to

                       represent the Class;

               (b)     For an order finding in favor of Plaintiffs and the Class on all counts

                       asserted herein;

               (c)     For compensatory damages in an amount to be determined by the trier of



                                                 21
Case 1:20-cv-00347-JDL Document 1 Filed 09/24/20 Page 22 of 23                        PageID #: 22




                      fact;

              (d)     For an order compelling disgorgement of the ill-gotten gains derived by

                      Defendants from its misconduct;

              (e)     For an order of restitution and all other forms of equitable monetary relief;

              (f)     For an order awarding Plaintiff’s reasonable attorneys’ fees, costs, and

                      expenses;

              (g)     For an order awarding pre- and post-judgment interest on any amounts

                      awarded; and,

              (h)     For an order awarding such other and further relief as may be just and

                      proper, including injunctive relief and declaratory relief.

                              DEMAND FOR TRIAL BY JURY

      Plaintiffs demands a trial by jury of any and all issues in this action so triable of right.

Dated: September 24, 2020

                                              Respectfully submitted,

                                              /s/Stephanie G. Albert

                                              Stephanie G. Albert, ME Bar No. 4711
                                              BARNS, GREENFIELD & THORNTON
                                              8 Fundy Road
                                              Falmouth, Maine 04103
                                              salbert@bgt-law.com
                                              (207)781-7677

                                              Local Counsel for Plaintiffs

                                              &

                                              Jeffrey K. Brown, Esq. (To apply Pro Hac Vice)
                                              Michael Tompkins, Esq. (To apply Pro Hac Vice)
                                              Brett R. Cohen, Esq. (To apply Pro Hac Vice)
                                              LEEDS BROWN LAW, P.C.
                                              One Old Country Road, Suite 347

                                                  22
Case 1:20-cv-00347-JDL Document 1 Filed 09/24/20 Page 23 of 23        PageID #: 23




                                  Carle Place, NY 11514
                                  (516) 873-9550
                                  jbrown@leedsbrownlaw.com
                                  mtompkins@leedsbrownlaw.com
                                  bcohen@leedsbrownlaw.com

                                  Jason P. Sultzer, Esq. (To apply Pro Hac Vice)
                                  Jeremy Francis, Esq. (To apply Pro Hac Vice)
                                  THE SULTZER LAW GROUP P.C.
                                  270 Madison Avenue, Suite 1800
                                  New York, NY 10016
                                  Telephone: (212) 969-7810
                                  sultzerj@thesultzerlawgroup.com
                                  francisj@thesultzerlawgroup.com

                                  Counsel for Plaintiffs and Proposed Class




                                    23
